Case 2:19-mj-00229-BR Document 1 Filed 12/06/19

AO 91 (Rev. 11/11) Criminal Complaint

 

- for the
Northern District of Texas

 

 

 

 

United States of America )
v. )
} Case No.
) 2:19-MJ-229
)
_ Aneudy Gonzalez )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 5, 2019 in the county of Carson in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 21, United States Code, Possession with Intent to Distribute 1000 kilograms or More of Marihuana
Sections 841(a)(1), 841(b)}(1)(A)
(vii).

This criminal complaint is based on these facts:

see attached affidavit in support of complaint.

Mf Continued on the attached sheet.

 

omplainant’s signature

se Barron, DEA TFO
\Y Printed name and title

 

Sworn to before me and signed in my presence.

ae: (-Cp <1 Aon ctyy Loum

Jndge ’s signature

City and state: Amarillo, Texas Lee Ann Reno, U.S. Magistrate Judge

 

Printed name and title

 
Case 2:19-mj-00229-BR Document1 Filed 12/06/19 Page 2of3 PagelD2

No. 2:19-MJ-229

AFFIDAVIT IN SUPPORT OF COMPLAINT

 

I, Jose Barron being duly sworn, depose and state:

1. I am a Task Force Officer assigned to the Drug Enforcement Administration
(DEA) in Amarillo, Texas. I have been so employed for about six (6) years with the
Potter County Sheriff’s Office, and as part of my duties as a Task Force Officer, I
investigate criminal violations related to narcotics trafficking and illegal drug smuggling.
I have been involved in several investigations of illegal contraband and have specialized
training and knowledge in investigating the illicit smuggling, transportation, and
trafficking of narcotics in violation of Title 21, United States Code, Section 841(a)(1).

2. This affidavit is made in support of a complaint and arrest warrant for Aneudy
Gonzalez. I am familiar with the information contained in this affidavit based upon my
own personal investigation, as well as conversations with other law enforcement officers
involved in this investigation.

3. On December 6, 2019, Texas Department of Public Safety (TXDPS) Trooper
Danny Nunez was working routine patrol on I-40 in Carson County, Texas. At
approximately 6: p.m., Trooper Nunez observed a Uhual transport truck bearing Arizona
tag AG97610 driving on improved shoulder when prohibited. Trooper Nunez conducted a
traffic stop, stopping the vehicle at approximately mile marker 94 heading east bound.
Trooper Nunez made contact with the driver of the vehicle, who identified himself as
Aneudy Gonzalez via a Florida driver license. During conversation, Trooper Nunez could
smell the smell of raw marijuana protruding from the rear box of the vehicle. After doing
a probable cause search of the vehicle approximately 3350 pounds of green leafy
substance believed to be marijuana was found in the box of the Uhaul separated into
boxes and black trash bags. One of the bundles of marijuana was field tested, and did
give a positive indicator for tetrahydrocannabinol.

4, DEA Task Force Officer (TFO) Jose Barron, TFO Kerry Blackerby, and Texas
Department of Public Safety (TXDPS) Criminal Investigator Division (CID) Agent Ben
Dollar responded to Carson County TXDPS Office in Panhandle, Texas to assist. Before
an interview was conducted TFO Barron read the Spanish Miranda warnings to Aneudy
GONZALEZ prior to him being interviewed. GONZALEZ waived his rights and agreed
to give a statement. During the interview GONZALEZ, stated he was being paid

Page 1 of 2

 
Case 2:19-mj-00229-BR Document1 Filed 12/06/19 Page3of3 PagelD3

$2,500.00 to transport the contraband from California to New York. This quantity of
marijuana is consistent with distribution, as opposed to someone’s personal use.

 

Jase Barron
D ask Force Officer

Sworn to before me, and subscribed in my presence

lA- (9 - lg at Cmaullo Ue

Date City and State

Lee Ann’ Kend
LS. Mawoware Judoe, oo din Lend

Name and Title of Judicial Officer Signature of Fidicial Officer

   
 

Anna Marie Bel
Assistant United States’ Attorney

Page 2 of 2

 
